Title: Draft of a Declaration of Rights Prepared for the Virginia Convention of August 1774, [ca. 26 July 1774]
From: Jefferson, Thomas
To: 


                    
                        [ca. 26 July 1774]
                    
                    A Declaration of rights and League for their support by the inhabitants of Virginia.
                    We the subscribers inhabitants of the colony of Virginia do declare that the people of the several states of British America are subject to the laws which they adopted at their first settlement and to such others as have been since made by their respective Legislatures duly constituted and appointed with their own consent. That no other Legislature whatever may rightfully exercise authority over them, and that these privileges they hold as the common rights of mankind, confirmed by the political constitutions they have respectively assumed, and also by several charters of compact from the crown.
                    We do declare that these their natural and legal rights have in frequent instances been invaded by the parliament of Great Britain and particularly that they were so by an act lately passed to take away the trade of the inhabitants of the town of Boston in the province of Massachusetts bay; that all such assumptions of unlawful power are dangerous to the rights of the British empire in general and should be considered as it’s common cause; and that we will ever be ready to join with our fellow subjects in every part of the same in exerting all these rightful powers which god has given us for the re-establishing and guaranteeing such their constitutional rights, when, where, and by whom, soever invaded.
                    We do declare that we will not henceforth directly or indirectly import nor purchase when imported from the island of Great Britain any article or thing whatsoever excepting only Cotton, Oznabrigs, striped Duffel, Gunpowder, lead, Medicines, the necessary tools and implements for the handicraft arts and manufactures, books and printed papers, and that after theday ofwhich shall be in the year of our lordwe will not import  nor purchase when imported thence any of the said excepted articles save only Medicines, Books and printed papers, and that after the 1st. day of October which shall be in the year of our lord 1775. we will not directly or indirectly export to the said island of Great Britain any article or thing whatsoever.
                    We do declare that we will immediately discontinue all commercial intercourse with every part of the British empire which shall not in like manner break of their commerce with Great Britain.
                    We do declare that we will immediately cease to import all commodities from every part of the world which are subjected by the British parliament to the paiment of duties in America.
                    We do declare that we will pursue and adhere to these measures until a repeal be obtained of the act for blocking up the harbor of Boston, of the acts prohibiting or restraining internal manufactures in America, of the acts imposing on any commodities duties to be paid in America, and of the acts laying restrictions on the American trade: and that on such repeal we shall be ready to grant to our brethren of Great Britain, such reasonable privileges in commerce as may amply compensate their fraternal assistance past and future. Saving alwais to our selves the liberty of relinquishing such of these measures as may be disapproved by any General Congress of deputies from the several American states, and of adopting any others which such Congress may think more expedient for the American good.
                